PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/941,449
Filing Date: 30 Mar 2018
Appellant(s): ALONSO-MORA et al.



__________________
Seth Milman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-13, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13, and 19 of copending Application No. 15/877935 (“Alonso-Mora 935”), in view of US 2016/0209220A1 (“Laetz”), hereinafter referred to as Laetz.

Claims 1-4, 13-16, and 19 are rejected under 35 U.S.C 103 as being unpatentable over US 2016/0209220A1 (“Laetz”), hereinafter referred to as Laetz, in view of US 2016/0307287A1 (“Jat”), hereinafter referred to as Jat, further in view of US 2018/0060988 (“Klenk”).

Claims 5-12, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Laetz, in view of Jat, in view of Klenk, further in view of US 2015/0206437A1 (“Fowler”), hereinafter referred to as Fowler.




(2) Response to Argument

Interpretation of Claims under 112F of claims 1-4, 13-16, and 19.

Regarding the First Issue (112f Interpretation of MoD controller)

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of independent claims 1, & 13 under 35 U.S.C 103 because Laetz, in view of Jat, in view of Klenk do not explicitly disclose “Applicants processor is programmed with the algorithm described in paragraphs 95-116 of the specification. This algorithm contains the following steps: (1) introducing binary vehicles for each edge in request-trip-vehicle graph (RTV) Graph; (2) computing a cost function defined by the um of trip delays; (3) incorporating the constraint that each vehicle is assigned to a single trip and each request is assigned to a vehicle or ignored; and (4) solving an integer linear program (ILP) as defined by the variables, cost, and constraints above.” On page 12 of the Brief, Appellant states that Jat fails to describe binary variables (step 1), Jat discloses a cost function is based on distance, not delay time (step 2), Jat makes no mention of constraints for assigning vehicles to a single trip or ignoring requests (step 3), and Jat does not disclose an ILP defined by the variables, cost function, and constraints mentioned in steps 1-3 (step 4). Appellants further argue on page 13 of the Appeal Brief that the Examiner failed to identify 

	(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
	Appellants appear to argue that the processor in the prior art Jat must be exactly equal to the MoD controller that performs the following steps considering that the Examiner used the MoD as structure when the 112f interpretation is invoked. However, under the § 112f interpretation, one is importing the structure that performs the claimed function; in this case, the MoD fleet controller, and equivalents thereof, (see at least Appl. 15/941449, para. [0194-0200]: It should also be appreciated that all or some of at least processors 14', 16', 18', 20' may be part of a single processor 714' which may be the same as or similar to processor 714 described in conjunction with Fig. 7 described above. Alternatively, processors 14', 16', 18', 20' may be provided as two or more distributed processors. However, regardless of whether a fleet controller system includes a single processor (e.g. a central processor) or several processors (e.g. several distributed processors) the system can still perform the functionality and operations required to assign, direct and control one or more vehicles within a fleet of vehicles.) was imported as structure from Applicant’s specification that performs the claim(s) functions. The claim limitation(s) interpreted under 35 U.S.C. 112(f) include “means for receiving current requests for rides…”,“means for generating a pairwise request-vehicle shareability graph…”, “means for generating a request-trip-vehicle graph…”, “means for solving an integer linear program…”, “means for assigning specific vehicles from the fleet of vehicles…” in claim 1; “means for determining the feasibility of trips…” in claim 2; “means for rebalancing idle claim 3; “means for generating a pairwise request-vehicle shareability graph…”, “means for generating a graph of feasible trips…”, “means for forming an integer linear program…”, “means for assigning specific vehicles from the fleet of vehicles…” in claim 13, and “means for determining a probability distribution... generating a pairwise request-vehicle shareability graph...” in claim 14. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The claim language does not appear to recite every feature provided by para. [92-121]; although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Furthermore, per the MPEP 2183 in order for structure to the applications structure there are three Factors that will support a conclusion that the prior art element is an equivalent are:
(A) the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000) (An internal adhesive sealing the inner surfaces of an envelope pocket was not held to be equivalent to an adhesive on a flap which attached to the outside of the pocket. Both the claimed invention and the accused device performed the same function of closing the envelope. But the accused device performed it in a substantially different way (by an internal adhesive on the inside of the pocket) with a substantially different result (the adhesive attached the inner surfaces of both sides of the pocket)); Odetics Inc. v. Storage Tech. Corp., 185 F.3d 1259, 1267, 51 USPQ2d 1225, 1229-30 (Fed. Cir. 1999); Lockheed Aircraft Corp. v. United (B) a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977); Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987). (C) there are insubstantial differences between the prior art element and the corresponding element disclosed in the specification. IMS Technology, Inc. v. Haas Automation, Inc., 206 F.3d 1422, 1436, 54 USPQ2d 1129, 1138 (Fed. Cir. 2000); Warner-Jenkinson Co. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865, 1875 (1997); Valmont Industries, Inc. v. Reinke Mfg. Co., 983 F.2d 1039, 25 USPQ2d 1451 (Fed. Cir. 1993). See also Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000) (A structure lacking several components of the overall structure corresponding to the claimed function and also differing in the number and size of the parts may be insubstantially different from the disclosed structure. The limitation in a means- (or step-) plus-function claim is the overall structure corresponding to the claimed function. The individual components of an overall structure that corresponds to the claimed function are not claim limitations. Also, potential advantages of a structure that do not relate to the claimed function should not be considered in an equivalents determination under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph).	Jat discloses a system 200 with a processor 200 that is coupled to a memory, transceiver, and comparator and connected to the network through the input terminal and output terminal (see at least Jat, para. [0056]). Processor 202 is what was interpreted performing the steps of the structure of the specification (MoD controller), the processor 202 receives information pertaining to travel requests of requestors from a computing device, including information regarding the schedule, source and destination of requestors. In regards to step 1, the processor 202 generates a graph representing the locations of travel which include the different edges of the vertices of the requestors. Additionally, equation 1 formulates an ILP problem with variables that can depict a route and schedule of the requestors and vehicles (see at least Jat, para. [0068]- [0070]). Also Equation 9 also specifies that the matrices are a binary indicator of variables (see at least Jat, para. [0078]). Also, regarding the description of step (1) described by the Appellant is not included in the claim limitations. Regarding step 2, Jat discloses a cost function to determine mapping of the first set of nodes to the second set of nodes through a min-cost max-flow algorithm of the flow networks (see at least Jat, para. [0041] & para. [0090]). Jat discloses a cost function that is defined by trip delay due to the requestors and shows the idea of when a new requestor is added and/or a previous requestor is removed, which takes into account the additional distance or less distance for a vehicle to travel due to the change of the requestors. Additionally the claim includes claim 10 which describes finding a solution from the ILP solutions to have a minimum cost function value which is rejected by Jat (see at least Jat, para. [0147]). Jat describes a minimum cost function through the description of the paragraphs cited and furthermore the claim set does not include or describe a cost function that is defined due to trip delay. Concerning step 3, Jat discloses constraints that are assigned to each vehicle for a single trip, which include that the total number of requestors that can be accommodated in the 
	Since it has been established that the rejection of claim 1 as being unpatentable under 35 U.S.C 103 over Laetz, in view of Jat, further in view of Klenk is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claims 1-4, 13-16, and 19 under 35 U.S.C 103 should be sustained. 

b. Regarding Second Issue (Preamble of Claims 1 & 13)

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of independent claims 1 under 35 U.S.C 103 because Laetz, in view of Jat, in view of Klenk do not explicitly disclose the limitation “continuously rerouting a fleet of vehicles based upon real-time ride requests.” On pages 14 of the Brief, Appellant states that “The Laetz, Jat, and Klenk references do not render claim obvious because, alone or in combination, they do not disclose or suggest a system that “continuously reroute[es] a fleet of vehicles based upon [sic] real-time ride requests.” On Page 15 of the Appeal Brief the Appellant further states “The Jat the fleet of vehicles” relies on antecedent basis from the preamble, which recites “a fleet of vehicles.” Thus, if the preamble is not treated as limiting as the Appellant intended, then the claim would be indefinite under §112(b).”

(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
	Appellants appear to argue that Laetz, Jat, and Klenk do not disclose the limitation of continuously rerouting a fleet of vehicles based on real-time requests. Examiner respectfully disagrees. Per the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble is merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” The continuous rerouting of vehicles and assigning Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Further, Jat discloses vehicles are constantly rerouted per the ILP technique which operates in real-time (see at least Jat, para. [0147]). Jat further discloses receiving current requests at a first time and mapping specific vehicles to specific trips considering the route and quantity of passengers. Thereafter at a second time after the first time instance the system may receive a cancellation or an addition of passengers and is able to decrease or increase the vehicles per the accommodation (see at least Jat, para. [0037]). Jat shows the idea of addition and cancelling of requestors in real-time and is not required for the vehicle to be underway while driving. Under broadest reasonable interpretation, the claim requires for the vehicle continuously rerouting vehicles based on real-time requests, which is able to happen even when the vehicle is stopped. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., rerouting of vehicles in real-time while the vehicle is currently underway) are not recited in the rejected claim(s) language.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 
	Since it has been established that the rejection of claims 1 as being unpatentable under 35 U.S.C 103 over Laetz, Jat, and Klenk is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claim 1-4, 13-16, and 19 under 35 U.S.C 103 should be sustained. 

c. Regarding Third Issue (Claims 5 & 11)

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of independent claims 5, & 11 under 35 U.S.C 103 in view of Laetz, Jat, Klenk, and Fowler do not explicitly disclose the limitation “generating a pairwise request-vehicle shareability graph RV-graph which takes into account the prediction of future demand, a current location of the fleet of vehicles, a current state of the fleet of vehicles, and the current requests for rides.” On page 19 of the Brief, Appellant states that “The Laetz Jat, Klenk and Fowler references cited by the Examiner, either individually or in combination, do not disclose or suggest generating a request-vehicle shareability graph (RV-graph) “based on... a current location of the one or more vehicles” or “reroute[ing] the autonomous vehicle to service the specific trips.” On Page 19-20 of the Appeal Brief the Appellant further states “The references relied upon by the Examiner neither describe nor suggest generating an RV-graph based on current locations of vehicles as called for in Appellant’s claims 5 & 11.” and “Furthermore, the 

(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons: Appellants appear to argue that Jat nor Fowler disclose an RV graph which takes into account the prediction of future demand, a current location of the fleet of vehicles, a current state of the fleet of vehicles, and the current requests for rides. Examiner respectfully disagrees. Laetz discloses assigning fleets of vehicles to requests while and also taking into account a prediction of future demand (see at least Laetz, para. [0021] & [0028]). Further Jat discloses figure 5 which shows the idea of generating a pairwise request-vehicle shareability graph (RV-graph). The flow network shows a source node, a first node which corresponds to a first set of requestors, a second node which corresponds to the vehicles, and a sink node. The source nodes starts off the edges connecting to the requestors and then the requestors are connected to the one or more vehicles and showing the potential connections of requestors to vehicles. Each node in the first set is able to connect to the second set of nodes showing the potential connection of requestors with vehicles which are of variable capacity indicating that more than one passenger can fit inside a vehicle (see at least Jat, Fig. 5 & para. [0091-0092]). Further when Jat is able to add or subtract passengers and adjust the route, the capacity in the vehicle can be adjusted by adding a vehicle or subtracting a vehicle based on the passengers available, indicating it can take into account a prediction of future demand and the current state indicates all vehicles to be empty before picking up first passenger. However Jat does not explicitly disclose a current location of the one or more vehicles. Fowler is introduced to show an overlap of a RV-graph while taking into account the current location of the vehicle. 
	Since it has been established that the rejection of claims 5, and 11 as being unpatentable under 35 U.S.C 103 over Laetz, in view of Jat, in view of Klenk, further in view of Fowler is proper, it is respectfully requested that the Board affirm the rejection of record. For the above 

d. Regarding Fourth Issue (Preamble of Claims 5 & 11)

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of independent claims 5 & 11 under 35 U.S.C 103 because Jat does not explicitly disclose the limitation “continuously rerouting a fleet of vehicles based upon real-time ride requests.” On page 21 of the Brief, Appellant states that “The Laetz Jat, Klenk, and Fowler references cited by the examiner, either individually or in combination, do not disclose or suggest a method that “continuously rerouting a fleet of vehicles based upon real-time ride requests.” As recited in claim 5. Furthermore, the Examiner has not provided a reasoned analysis as to why a person of ordinary skill in the art would find the missing element obvious.” On Page 24 of the Appeal Brief the Appellant further states “Accordingly, Jat does not disclose continuous rerouting of the because the real-time requests described in Jat’s paragraph 147 occur before the vehicle gets underway, and because there is no rerouting of the vehicle once it has departed along its route.” Further the Appellant argues on page 25 of the Appeal Brief regarding the preamble “This limitation gives meaning to the claim and properly defines the invention because it describes and modifies the means-plus function terms that follow it. For example, it modifies the element “means for assigning specific vehicles from the fleet of vehicles to specific trips” by making it clear that these vehicle assignments are a continuous rerouting the vehicles and trips. In fact, the element “means for assigning specific vehicles from the fleet of vehicles” relies on antecedent basis from the preamble, which recites “a fleet of vehicles.” Thus, if the 

(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
	Appellants appear to argue that Laetz, in view of Jat, Klenk and Fowler do not disclose the limitation of continuously rerouting a fleet of vehicles based on real-time requests. Examiner respectfully disagrees. Per the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble is merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” The continuous rerouting of vehicles and assigning specific vehicles to specific trips is introduced throughout the “means for” limitations which indicated how to function this purpose of the preamble. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1, 5, 11 & 13. When reading the preamble in the context of the entire claim, the recitation “continuously rerouting a fleet of vehicles based upon real-time requests” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Further, Jat discloses vehicles are constantly rerouted per the ILP technique which operates in real-time (see at least Jat, para. [0147]). Jat further discloses receiving current In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Lastly, The 103 rejection is responding to the claim language that is recited in the claims. The claim language of claims 5-12 do not recite claim limitations expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof and do not recite claim limitations that meet the three-prong test (please see MPEP 2181). Applicant’s arguments regarding claims 5 and 11 have been fully considered but are moot because the limitations of claims 5-12 were not interpreted under 35 U.S.C. 112(f). Since the final Office action clearly maps the claim limitations to the prior art, the Board should reject Appellant’s argument. 
	Since it has been established that the rejection of claims 5, and 11 as being unpatentable under 35 U.S.C 103 over Laetz, in view of Jat, in view of Klenk, in view of Fowler is proper, it 

e.	Regarding Fifth Issue (Provisional Non-Statutory Obviousness Double Patenting Rejection claims 1-13 & 19) 
In that Appellants provide no separate arguments as to why claims 1-13 and 19 are different over the continuation-in-part and it has been established that claims 1-13 and 19  were properly rejected as being unpatentable under Double Patenting, it is respectfully requested that the Board affirm the rejection of claims 1-13, and 19 under Double Patenting.
	For the above reasons, it is believed that the rejections of claim 1-13 and 19 under U.S.C 103 should be sustained. 

(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
Conferees:
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668                                                                                                                                                                                                        
/JOSEPH M ROCCA/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an